Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-6, 8-21, 24 and 36 are pending in this application.

Priority
The instant application is the 371 national stage entry of PCT/US2016/067657, filed on 12/20/2016, which claims benefit of 62/271,114 filed on 12/22/2015, and claims benefit of 62/275,421 filed on 01/06/2016.   

Election
Applicant's election without traverse of Group I, Claims 1-6 and 8-21 and species Type I crRNA in the response filed on 02/26/2021, is acknowledged.  
	Claims 10-12, 24 and 36 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.  Claims 1-6, 8, 9 and 13-21 will be examined on the merits.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2018, 07/24/2018, 10/02/2018, 11/14/2018, 01/17/2019, 02/15/2019, 03/26/2019, 09/19/2019, 11/13/2019, 05/29/2020, 08/04/2020, 10/16/2020, 01/14/2021, 03/15/2021, 05/28/2021, and 01/07/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8, 9 and 13-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	Claim 1 (2-6, 8, 9 and 13-21 dependent therefrom) is indefinite in the recitation of “at least about”.  The term “about” encompasses a range which includes values which are higher and lower than the recited reference value.  The term “at least” implies that only values equal to or higher than the recited reference value are encompassed.  Therefore, in the absence of a clear definition of what is encompassed by the term “about”, the term "at least about" is unclear and confusing since the term refers to values which are equal or higher than undefined values which are either higher or lower than the recited reference value.  In essence, the term eliminates the relevance of the recited reference point because the reference value becomes variable and undefined.  In the interest of advancing prosecution, the noted phrase is interpreted as “at least”.  

Claim 4 is indefinite in the recitation of “(e.g., stomach, intestine, crop, proventiculus, rumen, reticulum, omasum, cecum)”.  First, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Second, it is unclear respect to whether or not the recitation inside the parenthesis should be considered as a claim limitation or not.  

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 13-18 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Clube (US Patent No. 10506812) in view of an evidentiary references Wilson et al. (Wilson, K.; Walker, J. (2010). Principles and Techniques of Biochemistry and Molecular Biology. 7th ed. New York: Cambridge University Press. pages 214-218), Citorik et al. (Sequence-specific antimicrobials using efficiently delivered RNA-guided nucleases, Nat Biotechnol 2014, 32:1141-1145) and Lecuit et al. (Internalin of Listeria monocytogenes with an Intact Leucine-Rich Repeat Region Is Sufficient To Promote Internalization, INFECTION AND IMMUNITY, Dec. 1997, p. 5309–5319 Vol. 65, No. 12).
The instant claims are drawn to a host bacterium comprising a recombinant phasmid, the recombinant phasmid comprising: (a) an origin of replication for a plasmid, (b) a genome from a bacteriophage of a target bacterium, wherein the bacteriophage genome does not include the bacteriophage replication and lysis modules, and (c) at least one CRISPR RNA (crRNA) comprising (i) a repeat sequence, having a 5' end and a 3' end, and (ii) a spacer-repeat sequence, having a 5' end and a 3' end, and the repeat sequence is linked at its 3' end to the 5' end of the spacer-repeat sequence, wherein the spacer is at least about 70% complementary to a nucleic acid of the target bacterium.
The Examiner notes that phasmid is used interchangeably with phagemid as these terms are art-recognized equivalents.  
Clube teaches a host bacterium or a host cell (i.e., C. difficile, Pseudomonas aeruginosa, Klebsiella pneumoniae, Salmonella typhi, Salmonella enterica, Acinetobacter baumannii, or Staphylococcus aureus) comprising a recombinant phagemid which comprises multiple copies of engineered nucleic acid sequences encoding host modifying (HM) crRNAs, and expressing HM-crRNAs in host cells, wherein each engineered nucleic acid sequence is operable with a Type I Cas nuclease in a respective host cell to form a HM-CRISPR/Cas system and the engineered sequence comprises spacer and repeat sequences encoding a HM-crRNA; the HM-crRNA comprising a sequence that is capable of hybridizing to a host cell target sequence to guide Cas nuclease to the target sequence in the host cell; and optionally the HM-system comprises a tracrRNA sequence or a DNA sequence expressing a tracrRNA sequence; whereby HM-crRNAs guide Cas modification of host target sequences in host cells, whereby host cells are killed (see column 135 under 11, and claims 1, 15 and 17), wherein the spacer is 100% complementary to the nucleic acid or genome of a target bacterium (see Figure 2, and column 148, last paragraph), thereby anticipating claims 1-3, 8, 9 and 13-16.  Clube also teaches said HM-crRNA/tracrRNA to be present in a single guide RNA (sgRNA) (see column 6, last paragraph).   
It is noted by the Examiner that inherent features of a phagemid comprise: (a) an origin of replication for a plasmid, and (b) a genome from a bacteriophage of a target bacterium, wherein the bacteriophage genome does not include the bacteriophage replication and lysis modules (see evidentiary reference of Wilson et al. (see pages 214-218) and Citorik et al. starting from 3rd paragraph under “Plasmid construction”).  
Claim 4 is included in this rejection because Clube teaches that “the host cells are comprised by a microbiota population comprised by an organism or environment (e.g., a waterway microbiota, water microbiota, human or animal gut microbiota, human or animal oral cavity microbiota, human or animal vaginal microbiota, human or animal skin or hair microbiota or human or animal armpit microbiota)” (see column 16, lines 20-26, italicized for added emphasis).
Claims 5 and 6 are included in this rejection because Clube teaches that “the host cells … are Lactobacillus cells” (see column 17, lines 41-44).
Claim 17 is included in this rejection because Clube teaches that the host cells express holin and/or endolysin of exogenous origin (see column 69, under 71 and column 70, under 72).
Claim 18 is included in this rejection because Clube teaches that the CRISPR array was designed to contain only the CRISPR array repeats and spacers under a xylose inducible promoter, which when induced, kills the host bacterium (see column 146 in its entirety).  
Claim 21 is included in this rejection because Clube teaches that the host bacterium is Listeria monocytogenes (see column 64 under 13) which comprises nucleic acids encoding internalins, which are surface proteins found on Listeria monocytogenes serving as a virulence factor (see Abstract of the evidentiary reference of Lecuit et al.).
Therefore, the reference of Clube anticipates claims 1-7, 8, 9, 13-18 and 21.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clube (US Patent No. 10506812) in view of Wang et al. (US Patent Application Publication No. 20170073663 A1 which claims benefit of US Provisional Application No. 62219117 filed on 2015/09/15), and evidentiary references Wilson et al. (Wilson, K.; Walker, J. (2010). Principles and Techniques of Biochemistry and Molecular Biology. 7th ed. New York: Cambridge University Press. pages 214-218), Citorik et al. (Sequence-specific antimicrobials using efficiently delivered RNA-guided nucleases, Nat Biotechnol 2014, 32:1141-1145) and Lecuit et al. (Internalin of Listeria monocytogenes with an Intact Leucine-Rich Repeat Region Is Sufficient To Promote Internalization, INFECTION AND IMMUNITY, Dec. 1997, p. 5309–5319 Vol. 65, No. 12).
The instant claims are drawn to a host bacterium comprising a recombinant phasmid, the recombinant phasmid comprising: (a) an origin of replication for a plasmid, (b) a genome from a bacteriophage of a target bacterium, wherein the bacteriophage genome does not include the bacteriophage replication and lysis modules, and (c) at least one CRISPR RNA (crRNA) comprising (i) a repeat sequence, having a 5' end and a 3' end, and (ii) a spacer-repeat sequence, having a 5' end and a 3' end, and the repeat sequence is linked at its 3' end to the 5' end of the spacer-repeat sequence, wherein the spacer is at least about 70% complementary to a nucleic acid of the target bacterium.
The Examiner notes that phasmid is used interchangeably with phagemid as these terms are art-recognized equivalents.  
Teachings of Clube are as described above and are incorporated into the instant rejection.
Clube does not teach the genome of the host bacterium is modified, the modification resulting in the host bacterium being auxotrophic for at least one compound required for its growth (Applicants’ claim 19), and wherein the phasmid comprises a nucleic acid that when expressed complements the auxotrophy of the host bacterium (Applicants’ claim 20).
Wang et al. teach that CRISPR/Cas gene editing system can be used to create histidine auxotroph in a prokaryotic genome of a host cell (see paragraph [0018] and Figures 3A-3E).  
It would have been obvious to one of ordinary skill in the art at the time of filing to make and use the host bacterium/cell taught by Clube and use the CRISPR/Cas gene editing system to target a gene in the host’s genome to create histidine auxotrophy as taught by Wang et al., in addition to inserting an intact copy of the deleted/disrupted gene in a phagemid to complement the auxotrophy of the host bacterium/cell.  One would have been motivated to make and use such auxotrophy of a host bacterium/cell for the benefit of selecting genome edited host bacterium/cell without the use of antibacterial agent for selection; in addition to testing complementation of auxotrophy as a control.  One would have had a reasonable expectation of success to make and use such host bacterium/cell because all of the required biochemical techniques and reagents were readily available and rampantly used prior to the filing of the instant application as evidenced by references of Clube, Wang et al., Wilson et al., Citorik et al. and Lecuit et al.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art. 

Conclusion
Claims 1-6, 8, 9 and 13-21 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656